F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                UNITED STATES COURT OF APPEALS
                                                                  OCT 21 1998
                           TENTH CIRCUIT
                      __________________________              PATRICK FISHER
                                                                       Clerk

UNITED STATES OF AMERICA,

     Plaintiff-Appellee,

v.                                                        No. 98-6097
                                                         (W.D. Okla.)
MUSTEK PARAGON 600 PRO FLAT-BED                    (D.Ct. No. CIV-97-36-W)
SCANNER S#B14009467; POWER CENTER PC
ACCESSORIES MODEL #MT-767 #E89769 4 1;
COMPUTER VERTICAL TOWER TYPE SERIAL
#SS31472424490-2, no name or company logo blue
marking #1 on cabinet; COMPUTER VERTICAL
TOWER TYPE SERIAL #SS31472424490-2, no
name or company logo blue marking #2 on cabinet;
COMPUTER VERTICAL TOWER TYPE SERIAL
#SS31472424490-3, no name or company logo blue
marking #3 on cabinet; MONITOR SONY
TRINITRON MULTISCAN HG SERIAL
#5504596, Model #CPD-1604-S; POWER
CENTER PC ACCESSORIES #E-89769 4 2, Model
MT-767; COMPUTER KEYBOARD BTC
PROFESSIONAL SERIAL #CN57Q1RO7Z, Model
#C2164A; COMPUTER KEYBOARD KUJITSU
LIMITED SERIAL #EZ007111, Model #FKB4800;
COMPUTER KEYBOARD HONEYWELL
SERIAL #B2714, Model #101WN; PRINTER
EPSON STYLUS COLOR SERIAL #1500118351,
Model #P860A; COMPUTER MONITOR HELM
ENGR CORP IMPRESSIONS SERIAL
#222561173AC, Model #1M1439SV; COMPUTER
MONITOR SCEPTRE SERIAL
#4396F000U00558, Model #CC-617G;
LAMINATOR ID SPECIALISTS SERIAL
#002515, Model #5000 ECR; COMPUTER
 POWER CENTER MEMOREX SERIAL #313461,
 Model #0C-0061 W/TLS; LAMINATOR IBICO
 SERIAL #BE04948, Model #HL-4; SPEAKERS
 FOR COMPUTER PACKARD BELL P/N 160081;
 PORTABLE ELECTRONIC SCALES ACCULAB
 SERIAL #32270202, Model V-33; MAGNIFIER
 HEADSET OPTI VISOR; LASER SCANNER
 CANNON 1X-4015 SERIAL #CYD20541, Model
 #F910500; WIRELESS MICROPHONE AND
 MOBILE RECEIVER SOLIDEX. Model #HF-1-
 100 for use with mobile cellular phone; ELECTRIC
 TYPEWRITER SMITH CORONA SD700, SERIAL
 #5PCF1271999; COPY MACHINE PANASONIC
 FN-P 300 SERIAL #H1HO5 16861; TOOL KIT IN
 BLACK STORAGE PACK 7X11,

          Defendants,

 DAVID K. BINFORD,

          Claimant-Appellant.

                         ____________________________

                            ORDER AND JUDGMENT *


Before SEYMOUR, BRORBY, and BRISCOE, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined



      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.


                                          -2-
unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.



       David K. Binford, a federal inmate, appeals pro se a judgment entered

against him in an 18 U.S.C. § 492 forfeiture action concerning various pieces of

computer equipment. The provisions of § 492 provide for the forfeiture of

material or apparatus used or fitted or intended to be used, in making counterfeit

obligations or other securities of the United States. After careful review of the

parties’ briefs, the district court’s orders, and the record presented on appeal, we

affirm summary judgment in favor of the United States. 1



       On suspicion Mr. Binford and his wife were producing counterfeit checks

and identification cards, Oklahoma City law enforcement officers executed a



       1
          The district court denied Mr. Binford’s motion to proceed in forma pauperis on
grounds he did not show the appeal was taken in good faith or his financial inability to
pay the required fees. Mr. Binford raises the same motion on appeal. Mr. Binford’s
financial declaration and affidavit show an average of just over $3.00 each month in
drawable funds, and reveal no other assets. Giving Mr. Binford the benefit of the doubt
as to his inability to pay, we believe his appeal meets the appropriate standard required;
he has established his good faith by presenting some issues that are, when construed
liberally, not plainly frivolous. See Ellis v. United States, 356 U.S. 674, 674-75 (1958).
We therefore grant Mr. Binford’s motion.


                                            -3-
search warrant for the Binfords’ residence. The officers arrested both Mr. and

Mrs. Binford and seized twenty-eight different pieces of computer equipment.

From the computer equipment, the officers printed copies of counterfeit checks

and drivers’ licenses. Subsequently, Mr. Binford pled guilty to one count of

conspiring to make, utter and possess counterfeit checks in violation of 18 U.S.C.

§ 371, and ten counts of knowingly making, uttering, possessing, and causing to

be made, uttered and possessed, counterfeit checks with intent to deceive in

violation of 18 U.S.C. § 513(a). In his Petition to Enter Pleas of Guilty, Mr.

Binford wrote: “I’m pleading guilty because I did the acts alleged in the

Indictment.” No provision in the plea agreement prohibits a civil action for

forfeiture of the equipment Mr. Binford used to execute the crimes.



      Mr. Binford was sentenced to sixty-three months incarceration. The United

States then filed an in rem civil forfeiture proceeding. Following discovery and

numerous other motions, the district court granted the government’s request for

summary judgment. The district court found, as a matter of law, the government

made the required showing of probable cause that the seized property was used or

fitted or intended to be used in making counterfeited securities, based on Mr.

Binford’s guilty plea and the affidavit of Secret Service Special Agent, Philip R.




                                         -4-
Smith. 2 The district court found Mr. Binford neither refuted this showing nor

established a genuine conflict sufficient to defeat summary judgment. The district

court rejected Mr. Binford’s argument that forfeiture of his property, separate

from his criminal proceeding, violates the double jeopardy clause. Accordingly,

the district court entered a forfeiture judgment against Mr. Binford.



      On appeal, Mr. Binford claims a genuine issue of fact existed with respect

to his wife’s inconsistent statements concerning which pieces of equipment he

used in committing the crimes. In addition, Mr. Binford again raises his double

jeopardy claim, stating the forfeiture action should be part of the original criminal

action. He also claims the district court erred in failing to appoint him counsel;

renews his claim regarding the invalidity of the state search warrant or its

nonexistence; and makes the same demand as to the district court – that the

Oklahoma state court be ordered to produce the documents from his criminal

proceeding.



      For the first time on appeal, Mr. Binford also claims: 1) denial of his

fundamental right of cross-examination of witnesses and inspection of evidence;



      The record contains Special Agent Smith’s January 10, 1997 affidavit and his
      2

November 24, 1997 declaration. Both support the 18 U.S.C. § 492 forfeiture proceeding.


                                          -5-
2) deprivation of property without a trial by a jury of his peers; 3) error because

the credibility of the government’s key witness – his wife – was a jury

determination; and 4) denial of his right of equal protection, due process, and

ability to prepare an adequate defense because he lacked access to a law library

during parts of the proceeding. Mr. Binford supports his arguments with

conclusory statements and allegations.



      The district court disposed of this matter on summary judgment. Thus,

once the government established facts supporting probable cause for seizure, Mr.

Binford had the burden of proving he did not use the forfeited computer

equipment, or to otherwise refute the government’s showing of probable cause.

See United States v. One Hundred Forty-Nine Thousand Four Hundred Forty-Two

and 43/100 Dollars, 965 F.2d 868, 876 (10th Cir. 1992).



      The government met its burden of demonstrating probable cause by

submitting Mr. Binford’s guilty plea, the declaration and affidavit of Special

Agent Smith, and copies of counterfeit checks and drivers’ licences that law

enforcement officers printed from Mr. Binford’s computer equipment.



      Mr. Binford’s conclusory allegations are insufficient to meet his burden of


                                          -6-
refuting the government’s proof. See United States v. Simons, 129 F.3d 1386,

1388 (10th Cir. 1997). He was required to point to sufficient evidence, whether

by reference to an affidavit, deposition transcript, or some other specific exhibit,

to meet his burden of establishing a genuine issue of material fact regarding

probable cause. Id. The only evidence Mr. Binford presented to the court is a

letter from his wife to Special Agent Smith, which he argues supports his

allegations his wife gave inconsistent statements concerning his illegal use of

equipment. However, his allegations are refuted by Special Agent Smith in his

sworn declaration. Because Special Agent Smith’s declaration is persuasive, and

Mr. Binford failed to designate any evidence to demonstrate a genuine issue of

material fact for trial, we affirm the district court’s summary judgment order.



      We next address Mr. Binford’s constitutional issues. As to Mr. Binford’s

double jeopardy claim, we review de novo the trial court’s determination the

forfeiture of his personal property did not violate the Double Jeopardy Clause.

See United States v. One Parcel Real Property Described as Lot 41, 128 F.3d

1386, 1391 (10th Cir. 1997). We find Mr. Binford’s double jeopardy claim is

foreclosed as a matter of law because in rem civil forfeitures are “neither

‘punishment’ nor criminal for purposes of the Double Jeopardy Clause.” Id.

(quoting United States v. Ursery, 518 U.S. 267, 292 (1996)).


                                          -7-
       We next address Mr. Binford’s claim the district court improperly failed to

appoint counsel. We previously held the Sixth Amendment right to counsel is

explicitly confined to criminal prosecutions. This forfeiture proceeding is civil in

nature, and thus falls outside the Sixth Amendment right to counsel. Mr. Binford

therefore has no right to appointment of counsel. See United States v. Deninno,

103 F.3d 82, 86 (10th Cir. 1996).



       With respect to his search warrant challenge, Mr. Binford sets forth only

general, conclusory allegations of a Fourth Amendment violation, but cites no

evidence or facts in support of his claim. As previously stated, Mr. Binford’s

mere conclusory accusations on the validity of the state warrant are insufficient to

meet the standard for surviving summary judgment. See also Setliff, M.D. v.

Memorial Hosp., 850 F.2d 1384, 1392 (10th Cir. 1988). Moreover, Mr. Binford

had an opportunity to challenge the validity of the search warrant during his state

court criminal proceeding, but instead voluntarily entered a guilty plea. He

therefore is collaterally estopped from raising the issue here. 3 See United States

v. Real Property Known & Numbered as 415 East Mitchell Ave., 149 F.3d 472,



       3
          Because this is a civil proceeding, our holding does not alter the ruling in United
States v. Gallardo-Mendez, 150 F.3d 1240, 1243-44 (10th Cir. 1998) (guilty plea does not
collaterally estop litigation of issue in subsequent criminal proceeding).


                                             -8-
475-76 (6th Cir. 1998) (in forfeiture action appellant who pleads guilty is

collaterally estopped from asserting unlawfulness of search warrant).



      Mr. Binford asks this court, as he did the district court, to order the

Oklahoma state court to produce, at public expense, essentially all the records

from his criminal proceeding. The record shows the Oklahoma court refused Mr.

Binford’s request to produce the documents, based on his failure to state a valid

need for them. While we construe pro se pleadings liberally, Mr. Binford has

nevertheless failed to show the relevancy of those documents to this proceeding.

Thus, we deny Mr. Binford’s request.



      With respect to the issues Mr. Binford raises for the first time on appeal,

we will not address them as they were not presented to, nor addressed by, the

district court. See Walker v. Mather (In re Walker), 959 F.2d 894, 896 (10th Cir.

1992). While we do not ordinarily consider arguments raised for the first time on

appeal, we do note these issues are without merit. See United States v. Alamillo,

941 F.2d 1085, 1086 (10th Cir. 1991).



      Based on a review of the pleadings and record, and for the reasons set forth




                                         -9-
above, the district court’s summary judgment order is AFFIRMED.



                                   Entered by the Court:

                                   WADE BRORBY
                                   United States Circuit Judge




                                    -10-